Citation Nr: 1714166	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease and lumbar spine fusion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 1980.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran's lumbar spine disorder is not related to military service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder, to include degenerative disc disease and lumbar spine fusion, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Treatment records and VA examinations are associated with the claims file.  

Initially, the Board notes that it has reviewed the Veteran's service treatment records; however, the Veteran's active duty exit examination is not of record.  As the exit examination is missing, there is a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Next, the Board notes that this appeal was remanded by the Board in December 2014 in order to obtain relevant treatment records as well as a VA examination to address whether it was at least as likely as not that the Veteran had a chronic back disorder prior to a 2004 motor vehicle accident, and if so, whether the back disorder was related to service.  

After the remand, VA obtained updated VA medical records.  Also, in February 2015, VA sent a letter to the Veteran requesting authorization to obtain private treatment records.  However, he did not provide authorization.  In March 2015, VA provided him with a medical examination.  After noting that the Veteran was diagnosed with lumbar spine fusion in 2007 and degenerative disc disease in November 2011, the examiner opined that these conditions, which were diagnosed after the Veteran's 2004 motor vehicle accident, were less likely than not related to service.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Service Connection: Lumbar Spine Disorder

The Veteran is claiming entitlement to service connection for a lumbar spine disorder, diagnosed as degenerative disc disease and lumbar spine fusion, which he contends is the result of an injury in service when he fell off a truck.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Based on the evidence as detailed below, the Veteran's claim for service connection for a lumbar spine disorder is denied.  First, the Board acknowledges that service treatment records reflect multiple complaints of lower back pain.  It appears that his complaints of back pain began in April 1980 when he reported that he fell of a truck.  However, it does not appear that his back symptoms were representative of a chronic back disorder.  Medical practitioners treating the Veteran diagnosed the lower back pain as a muscle spasm that needed treatment with heat and a lumbar strain that required physical therapy.  During a September 1980 X-ray, the Veteran's spine was determined to be normal. 

In fact, the post-service evidence does not reflect symptoms related to a back injury for many years after the Veteran left active duty service.  Although the Veteran's exit examination is missing, during physical examinations in August 1986 and August 1990, the Veteran reported that he was in good health and did not make any mention of back pain.  If the Veteran was suffering from chronic back pain and a back disorder, the Board would expect that these post-service physical examinations would reference one or the other.  However, the post-service evidence does not reflect symptoms related to back pain until a medical practitioner in August 1995 noted a history of lower back pain without providing further detail.  The Board emphasizes that because the Veteran left active service in 1980, it was not until 15 years later that this mention was made.  Therefore, continuity is not established based on the clinical evidence of record.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as a lumbar spine disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, a review of the medical records reveals inconsistent statements made to physicians about the duration of his back symptoms.  For example, when the Veteran received medical treatment in January 1996, he stated that his back pain had been present for ten years - a timeline indicating he first experienced back pain six years after he discharged from active service.  When he was treated by a medical practitioner in April 2008, he reported a history of low back pain since a September 2004 motor vehicle accident.  

Based on these inconsistent statements, the Board is unable to rely on the Veteran's testimony alone that he has experienced back symptoms continuously since service.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, continuity is not established based on the clinical evidence or the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorder and either his active duty or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.

First, there are no treatment records establishing that the Veteran's lumbar spine disorder is related to active duty, nor has any physician asserted that such a relationship exists.  Indeed, the Board notes that in a March 2015 VA medical opinion, the examiner noted that the Veteran's lumbar spine condition, which was characterized as degenerative disc disease and lumbar spine fusion, was not caused by or a result of lower back pain in service.  Specifically, the examiner stated that there is no relation or causation linking the Veteran's current lumbar spine disorder with lumbar spasms and strain during service. 

The examiner noted that the Veteran's lumbar spine disorder is attributed to age, normal wear and tear on discs, and obesity through the years.  The examiner further noted that the although service treatment records indicate that he was treated for lower back pain in service, the Veteran reported no additional treatment or follow-up for lumbar spine issues until 1986.  Additionally, in a 1986 physical, the Veteran reported being in good health.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  

In adjudicating this claim, the Board has specifically considered the statements made by the Veteran relating his claimed disorder to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Although the Veteran is competent to testify that he suffers from lower back pain, he is not competent to provide a medical opinion linking the lower back pain during service to his degenerative disc disease and lumbar spine fusion.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's lumbar spine disorder to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt, including its heightened duty as a result of the missing exit examination.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disorder, to include degenerative disc disease and lumbar spine fusion, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


